Exhibit 10.2

Execution Version

FIRST AMENDMENT

TO

MANAGEMENT AGREEMENT

This First Amendment to Management Agreement (this “Amendment”) is entered into
as of July 17, 2020 by and among NexPoint Real Estate Finance, Inc., a Maryland
corporation (the “Company”), and NexPoint Real Estate Advisors VII, L.P., a
Delaware limited partnership (the “Manager”). All capitalized terms used herein
and not otherwise defined have the respective meaning given to such terms in the
Management Agreement (as defined below).

RECITALS

A. The parties hereto previously entered into that certain Management Agreement,
dated February 6, 2020 (the “Management Agreement”).

B. In accordance with Section 13(b) of the Management Agreement, the parties
hereto desire to amend certain provisions of the Management Agreement as set
forth herein.

Agreement

Section 1. Definitions. The definition of “Equity” as set forth in Section 1 of
the Management Agreement is hereby amended and restated in its entirety to read
as follows:

“‘Equity’ means (a) the sum of (i) total stockholders’ equity immediately prior
to the Offering Date, plus (ii) the net proceeds received by the Company from
all issuances of the Company’s equity securities in and after the IPO, plus
(iii) the Company’s cumulative Core Earnings from and after the Offering Date to
the end of the most recently completed calendar quarter, (b) less (i) any
distributions to the Stockholders from and after the Offering Date to the end of
the most recently completed calendar quarter and (ii) all amounts that the
Company or any of its subsidiaries has paid to repurchase for cash the shares of
the Company’s equity securities from and after the Offering Date to the end of
the most recently completed calendar quarter. In the Company’s calculation of
Equity, the Company will adjust its calculation of Core Earnings to remove the
compensation expense relating to awards granted under one or more of its
long-term incentive plans that is added back in the calculation of Core
Earnings. Additionally, for the avoidance of doubt, Equity does not include the
assets contributed to the Company in the Formation Transaction.”

Section 2. Miscellaneous.

(a) Effect of Amendment. This Amendment is limited as specified herein and shall
not constitute a modification, amendment or waiver of any other provision of the
Management Agreement. Except as specifically amended by this Amendment, all
other provisions of the Management Agreement are hereby ratified and remain in
full force and effect.



--------------------------------------------------------------------------------

(b) Single Document. From and after the date hereof, all references to the
Management Agreement shall be deemed to be references to the Management
Agreement as amended by this Amendment.

(c) Severability. The provisions of this Agreement are independent and severable
from each other and no provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other or others of
them may be invalid or unenforceable in whole or in part.

(d) Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

(e) Headings. The headings in this Amendment are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this FIRST AMENDMENT
TO MANAGEMENT AGREEMENT as of the date first written above.

 

NEXPOINT REAL ESTATE FINANCE, INC.

By:  

/s/ Brian Mitts

Name:  

Brian Mitts

Title:

 

Chief Financial Officer, Executive

VP-Finance, Secretary and

Treasurer

 

NEXPOINT REAL ESTATE ADVISORS VII, L.P.

By:  

/s/ Brian Mitts

Name:  

Brian Mitts

Title:

  Chief Financial Officer, Executive VP-Finance, Secretary and Treasurer